Citation Nr: 0621652	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-06 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable evaluation for 
laryngeal cancer, status post radiotherapy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to April 
1972.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO) which granted 
service connection for laryngeal cancer, status post 
radiotherapy with a 0 percent (non-compensable) evaluation 
effective November 28, 2001.  


FINDING OF FACT

The veteran's laryngeal cancer, status post radiotherapy is 
manifested by intermittent hoarseness and mild irritation of 
the left true vocal cord secondary to radiation therapy.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for laryngeal 
cancer, status post radiotherapy, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 4.97, Diagnostic Code 6516 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a May 2002 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim and asked him to identify 
any information or evidence that pertains to his claim.  The 
letter delineated evidence VA would reasonably seek to obtain 
and information and evidence for which the veteran was 
responsible.  
The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision.  
However, despite inadequate notice on these two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In that regard, the May 2002 letter addressed 
the veteran's original application for service connection.  
In July 2002, the RO awarded service connection for laryngeal 
cancer, status post radiotherapy, and assigned a 0 percent 
evaluation, effective November 28, 2001.  Therefore, the May 
2002 letter served its purpose in providing VCAA notice and 
its application is no longer required because the original 
claim has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran's current appeal is for a compensable evaluation 
for laryngeal cancer, status post radiotherapy.  The RO 
issued a statement of the case in December 2003 and a 
supplemental statement of the case in June 2004, providing 
the veteran with pertinent criteria for establishing a higher 
initial rating.  Thus, the Board finds that VA complied with 
the procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), 
and 38 C.F.R. § 3.103(b).  Id.

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.



B.  Law and Analysis

The veteran is seeking an initial compensable evaluation for 
laryngeal cancer, status post radiotherapy.  The Board has 
carefully reviewed the evidence of record and finds that the 
evidence supports a 10 percent evaluation.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2005).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is for 
consideration. 

Rating by analogy is appropriate for an unlisted condition 
where a closely related condition, which approximates the 
anatomical localization, symptomatology, and functional 
impairment, is available. 38 C.F.R. § 4.20 (2005).  

The disability at issue is currently rated pursuant to the 
provisions of Diagnostic Codes 6819-6516.  38 C.F.R. § 4.97 
(2005); see also 38 C.F.R. § 4.27 (2005) (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).

Diagnostic Code 6819 assigns a 100 percent evaluation for 
malignant neoplasms on any specified part of respiratory 
system exclusive of skin growths.  Id.  A Note to Diagnostic 
Code 6819 states that a rating of 100 percent shall continue 
beyond the cessation of any surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
§3.105(e) of this chapter.  If there has been no local 
recurrence or metastasis, rate on residuals.  38 C.F.R. 
§ 4.97 (2005).

Diagnostic Code 6516 assigns a 10 percent evaluation for 
chronic laryngitis manifested by hoarseness with inflammation 
of cords or mucous membrane; a 30 percent evaluation is 
assigned for hoarseness with thickening or nodules of cords, 
polyps, submucous infiltration, or premalignant changes on 
biopsy.  38 C.F.R. § 4.97 (2005).

During a June 2004 VA examination, veteran complained of some 
hoarseness that persisted with some bloody secretions and 
postnasal drip upon clearing of the throat.  The veteran had 
been diagnosed in May 2001 with T1NOMO squamous cell 
carcinoma of the right true vocal cord and was treated with 
radiation therapy.  The A physical examination did not 
reflect any masses or lesions in the oral and oropharyngeal 
cavity.  A direct flexible laryngoscopy showed normal 
bilateral vocal cord mobility.  There were no masses, edema 
or mucosal lesions.  There was mild irritation of the left 
true vocal cord.  There was no evidence of neck masses or 
deformity and no stenosis of the larynx.  The veteran was 
diagnosed with gastroesophageal reflux, chronic rhinitis, and 
laryngeal cancer, status post radiotherapy.  April 2001, 
October 2001, November 2002, January 2003, and May 2003 VA 
medical records reflect complaints of intermittent 
hoarseness. 

The Board finds that the veteran's service-connected 
laryngeal cancer, status post radiotherapy, warrants a 10 
percent rating under Diagnostic Code 6516, where it is 
manifested by hoarseness with inflammation of cords.  See 38 
C.F.R. § 4.97, Diagnostic Code 6516 (2005).  The veteran has 
been seen by VA with complaints of intermittent hoarseness 
persisting since April 2001.  Although the most recent VA 
examiner did not find actual inflammation of the cords, the 
veteran's June 2004 VA examiner assessed him mild irritation 
of the left true vocal cord, probably secondary to radiation 
therapy.  Further, although the record does not indicate that 
the hoarseness is constant, the Board finds, as the RO did, 
that Diagnostic Code 6516 most closely approximates the 
anatomical localization, symptomatology, and functional 
impairment resulting from his disability as such 
symptomatology does appear to be recurrent.  See 38 C.F.R. § 
4.20 (2005).  The Board thus, finds that the symptomatology 
associated with the veteran's residuals of laryngeal cancer 
more nearly approximates that of a compensable evaluation for 
chronic laryngitis.  38 C.F.R. § 4.7 (2005).  The veteran is 
not shown to have thickening or nodules of cords, polyps, 
submucous infiltration, or premalignant changes on biopsy to 
warrant a 30 percent evaluation.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6516 (2005).  

The veteran is not shown to have malignant neoplasms of the 
larynx to warrant a 100 percent rating under Diagnostic Code 
6819.  Id at Diagnostic Code 6819.  The Board has considered 
the potential application of other provisions under the 
schedule of ratings for the respiratory system, but finds 
that a higher rating is not warranted under other codes.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

C.  Conclusion

The Board concludes that the evidence supports a 10 percent 
rating for laryngeal cancer, status post radiotherapy.
	



ORDER

A 10 percent rating, but no more, is granted for laryngeal 
cancer, status post radiotherapy subject to the law and 
regulations governing the payment of monetary benefits. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


